Title: To George Washington from Henry Knox, 24 March 1781
From: Knox, Henry
To: Washington, George


                  
                      24th March 1781.
                  
                  To subsist an Army well, requires the utmost attention and exertion.  Unless an Army is properly fed, all calculations and schemes of enterprise are in vain.  For the moment an Expedition is to take place, the troops may be said to have wanted provisions for one, two, or more days, and that it will be impossible to begin a march until they shall be supplied.  Experience has often convinced us of the truth of this assertion, and some times at too dear a rate.
                  Of the Articles of subsistence bread is the most essential, and yet of this we have been the most deficient, arising from the want of some general invariable system to govern the whole Army.  In the field, all the troops receive flour of the Commissary.  Some regiments have soldiers who are bakers and are permitted by the commanding officer to go to some neighbouring house, with other soldiers as their assistants, to bake for the regiment.  These bakers receive the flour from the soldiers and return them a pound of bread for a pound of flour, by which means the bakers make a neat profit to themselves of 30 per cent in flour; and often times more, as they put as great a proportion of water as they please, there being no person whose duty it is to superintend them.  This flour the bakers sell to the country people in the vicinity of the Camp, to the infinite damage of the public, or occupy public waggons, when the camp happens to move, to carry it away to a better market.  Last year at Tappan, one or two soldiers who baked for part of one of the regiments of Artillery, consisting of not more than 250 or 300 men, saved such a stock on hand of the profits of baking for a short time, as to be able, on an Emergency to lend the Commissary of the Park, a sufficiency to issue one thousand rations for eight days.
                  In other regiments the soldiers are permitted to carry their flour into the country and endeavour to exchange it for bread.  This is always done to a disadvantage. besides, it is a pretence for straggling, and affords opportunities to plunder and maraud.  Others again make a kind of bread which they bake on stones, this, besides being unpleasant is very unhealthy.
                  Owing to this variety of waste and bad management the same quantity of flour does not serve the troops so long a time be nearly one third, as it would were it under a proper oeconomical regulation.
                  To remedy these Evils, in a great degree I propose, That there shall be a baker and two assistants to each brigade, who shall be engaged for this purpose if possible; if not, soldiers, provided such can be found.  They should be furnished with a travelling oven, troughs and the necessary implements for baking, to transport which a waggon and four oxen should be allotted.  One of the three persons, besides getting wood &ca, would be able to take care of and on a march drive these oxen.  However, if three persons should be found insufficient, a fourth might be added, to serve as a wood cutter &ca, which would render the assistance ample.  The baker ought to be an honest faithful man.  The Commissary to have the immediate direction of this matter—that is, to see that the quantity of bread which he receives from the baker answers properly to the quantity of flour delivered him.  Perhaps the Brigadier ought to receive weekly returns of the flour baked and the quantity of bread issued, to see that the public has full justice.  There should also be a superintendent baker to the Army, whose business it should be to examine into the goodness of the bread made by the respective bakers.
                  By this mode the Army would, under almost all circumstances, be certain of good bread, regularly issued, and the public would make the same quantity of flour serve nearly one third longer, than it does in the loose manner in which this business is at present conducted.  They will save 30 per cent in value on all the flour consumed.  They will also save the expences, risque and trouble of nearly one third of all the flour transportation, to replace that quantity which is now dissipated in the manner related.
                  I have subjoined a comparative view of the expences and advantages of the proposed system.  Vizt
                  A view of the expences and advantages attending the mode of having bakers to each brigade.
               Expences.Two C. Iron will be sufficient for a
                   travelling Oven . . . . . . . . . . . . . . . £ 4.-.-Making the Oven2.-.-Waggon, two Yoke oxen, chains &ca120.-.-Forage for the oxen for six months, which willchiefly consist in pasturage72.-.-Pay, clothing and subsistence of 3 soldiers,per annum300.-.-Additional pay to the principal baker100.-.-To the assistants, 50£ each100    £698.—
                  The above charge, for pay clothing and subsistence, is incurred at present, as soldiers are employed to bake.
               Advantages.Probably there will be Issued to each brigade daily 1500 rations of bread—multiplied by the days of the year it will produce 547500 pounds, which must be supposed pounds of flour.  On the above quantity, by the mode proposed, may be appropriated to the public 30 ⅌ cent, which will be 164250 pounds reduced to gross–73 tons–6lb–2grs -2. Supposing flour to be £25—per ton, it will amount to                    1833.3.-
                  To the above must be added the expence of 
                   transportation, waste, &c. suppose the value  of the Flour1833.3.-£3666.6.-Deduct the expences of baking, &ca 698.—The public will gain£2968.6.-Since writing the above I shewed it to Gen. Heath, who is convinced of the importance of having some fixed regulations with respect to bread.  But he thinks the option of receiving flour or bread ought to be with the soldier, unless the full quantity of soft bread shall be given him which the flour when well baked will produce.  He says it is a general received opinion among the officers and soldiers, that by the equivocal expression, "a pound of bread or flour" in the ordnance of Congress concerning the ration, means a pound of hard bread in lieu of the flour, which if well baked, will not produce more than one hundred weight of hard bread for the same quantity of flour.
                  The certainty of having good Bread regularly delivered to the troops, although no other profit should arise to the public, will be so much preferable to the present wasteful mode as amply to justify a general system which would incur the above expence.  But I am persuaded as great if not greater expences are at present incurred to the public, both in the transportation and baking.
                  If the above thoughts shall be of any service in having this matter better regulated, it will fully compensate for the time employed in writing this paper.  I have the honor to be, with the highest respect, Your Excellency’s most Obedt servt
                  
                     H. Knox
                     Brig. Genl Artillery
                  